 ALLIS-CHALMERS MANUFACTURING COMPANY393policy, but that the committee was merely a sounding board for an-nouncements of company policy.President Bosustow also testifiedthat when he joined the Association he "felt he was retaining someoneto help" negotiate for him and that the Employer desired to continueits bargaining on a multi employer basis.It is well settled that an employer's inclusion in a multiemployerunit is based upon the employer's intent to be so bound, and that suchintent is generally evidenced by past participation in group bargain-ing."In the instant case, the Employer's relationship with the Labor-Management Committee after it joined the Association appears attimes to have been somewhat inconsistent with the concept of multiem-ployer bargaining.However, from all the circumstances, especiallythe Employer's active participation in the negotiations on a multi-employer basis since joining the Association, his subscription to allthe contracts therein negotiated, and his unequivocally announced in-tention at the hearing to continue bargaining on such a basis, we findthat the Employer has shown an intent to be bound by group ratherthan individual action in his collective bargaining.Accordingly, asthe unit sought by the Petitioner is limited to the Employer's cartoon-ists it is inappropriate sWe shall therefore dismiss the petition.[The Board dismissed the petition.]6See, for example,Martinolach ShipbuildingCo , 108 NLRB 179.6 Sanitary Mattress Company, Rest Line of California,Inc.,109 NLRB 1010. In find-ing the Petitioner'sunit request inappropriate,we also attach some weight to thefact that the Petitioner itself acknowledged the Employer'smembership in the Associa-tion by participating in the 1950 Associationwide bargaining negotiations,and by itsparticipation in the 1951 Associationwide election.ALLIS-CHALMERSMANUFACTURINGCOMPANY (LAPORTEWORKS)andGENERALTEAMSTERS,CHAUFFEURS AND HELPERSUNION,LOCALNo.298.Case No. 13-RC-3832. January 31,1955Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification Upon Consent Elec-tion," executed on March 22, 1954, and approved by the Regional Di-rector on April 5, 1954, an election by secret ballot was held on April14, 1954, under the direction and supervision of the Regional Directorfor the Thirteenth Region among the employees in the stipulatedunit.Upon the conclusion of the election, a tally of ballots was fur-nished the parties.The tally shows that of approximately 2,153eligible voters, 290 ballots were cast for the Petitioner, 229 for Dis-trict 72, International Association of Machinists, AFL, and 1,358ballots were cast for Local 119, United Farm Equipment and MetalWorkers, UE.111 NLRB No. 67. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, the Petitioner filed objections to conduct affecting theresults of the election.The Acting Regional Director investigatedthe objections and issued and duly served upon the parties a report onobjections.The report recommended that 3 of the 4 objections beoverruled, and as to the fourth, which related to the noncompliance ofDistrict 9 and District Council 9, UE, with the filing requirements ofSection 9 (f), (g), and (h) of the Act on the date of the election, thatit be referred to the Board to determine whether, on the basis of therecord inThe Magnavox Company,Case No. 13-RM-200, District9 and District Council 9, UE, are labor organizations within the mean-ing of the Act and whether their noncompliance should void the elec-tion.No exceptions to the report on objections have been filed.The Board has considered the objections, the report on objections,the entire record in this case, and inThe Magnavox Company(CaseNo. 13-RM-200), 111 NLRB 379, and hereby makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees at the Employer's LaPorteWorks, La Porte, Indiana, excluding draftsmen, technicalengineers, experimental employees, office clerical employees, nurses,supervisory employees, and individuals classified as superintendents,assistant superintendents, general foremen; foremen and assistantforemen; time-study men; timekeepers (but not shop clerks) ; ap-prentices in trades in which journeymen are not included in the bar-gaining unit; graduate student apprentices; watchmen and guards;salaried employees; and all other employees who act directly or in-directly in the interest of the Company in an executive, administra-tive, or professional capacity.5. InThe Magnavox Companycase,' the Board decided that Dis-trict 9 and District Council 9, UE, are not labor organizations withinthe meaning of the Act and are not therefore required to comply withthe requirements of Section 9 (f), (g), and (h) of the Act.Accord-ingly, the objection directed to the noncompliance of District 9 andDistrict Council 9, UE, is without merit.iThe Magnavox Company,111 NLRB 379. M. B. MORGAN PAINTING CONTRACTOR395As the Petitioner's objections to the election do not raise substan-tial and material issues with respect to the conduct or the results ofthe election, they are hereby overruled.Local 119, United Farm Equipment and Metal Workers, UE, haswon the election.We shall therefore certify it as bargaining repre-sentative of the employees in the appropriate unit.[The Board certified Local 119, United Farm Equipment and MetalWorkers, UE, as the designated collective-bargaining representativeof the employees of Allis-Chalmers Manufacturing Company, at itsLa Porte, Indiana, plant, in the appropriate unit.]MEMBER RODGERS took no part in the consideration of the above De-cision and Certification of Representatives.M. B. MORGAN, D/B/A M. B. MORGAN PAINTING CONTRACTORandG. J.MCDANIELSBROTHERHOOD OF PAINTERS, DECORATOP.S AND PAPERHANGERS OF AMER-ICA, LOCAL 902, AFLandG. J. MCDANIELS.Cases Nos. 33-CA-,020and 33-CB-34.February 1, 1955Decision and OrderOn October 13,1953, Trial Examiner James R. Hemmingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the RespondentUnion filed exceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent Union's exceptions, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National'After the close of the hearing in these cases,the Board received a stipulation by theparties that the Company,a painting contractor,performed over $50,000 in services out-side the State of New Mexico(where its headquarters are located)during 1953.We findthat the Company is engaged in commerce and that it will effectuate the policies of theAct to assert jurisdiction herein.JonesboroGrain Drying Cooperative,110 NLRB 481.111 NLRB No. 66.